DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 Claims 16-25 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims as follows: 
As to claims 16, 19 and 22-23, including “…frequency deinterleaving symbols of a signal frame in the broadcast signal based on addresses generated by checking a range of a deinterleaving sequence that is generated based on a main sequence and a symbol offset, time deinterleaving a Time Interleaving (TI) block in the signal frame, the TI block including one or more Forward Error Correction (FEC) blocks interleaved by a TI scheme, the TI scheme including column-writing one or more Forward Error Correction (FEC) blocks in a memory and diagonal-reading the one or more FEC block based on the TI block by skipping one or more virtual FEC blocks that are ahead of the one or more FEC blocks in the TI block; and decoding the signal frame, the decoded signal frame including one or more components included in a content of the service data and content information describing the content, the content information including component information including role information for at least one of an audio component, a video component, a closed caption component or an application component of the one or more components..”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
As to claims 24-25, including “…the content information including component information including role information for at least one of an audio component, a video component, a closed caption component or an application component of the one or more components; time interleaving a Time Interleaving (TI) block including the service data, the TI block including one or more Forward Error Correction (FEC) blocks, the TI block is interleaved by column-writing one or more Forward Error Correction (FEC) blocks in a memory and diagonal-reading the one or more FEC block based on the TI block by skipping one or more virtual FEC blocks that are ahead of the one or more FEC blocks in the TI block; frequency interleaving symbols of the service data based on addresses generated by checking a range of an interleaving sequence that is generated based on a main sequence and a symbol offset…”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art. 
However, none of the prior art alone or combination discloses or suggest the above mentioned claims limitations in conjunction with the other limitations recited in the claims 16, 19 and 22-25. And dependent claims 17-18 and 20-21 allowable by the virtue of their dependency for the allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0034032 A1 to Vare et al.
US 20140334570 A1 to Baek et al.
US 20090100471 A1 to Kim et al.
US 20110126239 A1 to Lee et al.
US 20100180310 A1 to LEE et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424